                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANGELA L. I., 1                                  )
                                                 )
                     Plaintiff,                  )
                                                 )
vs.                                              )   Civil No. 18-cv-1816-DGW 2
                                                 )
COMMISSIONER OF SOCIAL                           )
SECURITY,                                        )
                                                 )
                     Defendant.                  )

                             MEMORANDUM and ORDER

WILKERSON, Magistrate Judge:

       In accordance with 42 U.S.C. § 405(g), plaintiff seeks judicial review of the

final agency decision denying her application for Disability Insurance Benefits (DIB)

and Supplemental Security Income (SSI) benefits pursuant to 42 U.S.C. § 423.

                                   Procedural History

       Plaintiff applied for DIB and SSI in October 2015, alleging a disability onset

date of September 1, 2008. (In her brief, plaintiff admits that she cannot show

disability before May 8, 2014. See, Doc. 20, p. 3.) After holding an evidentiary

hearing, an ALJ denied the application on October 26, 2017. (Tr. 15-26). The

Appeals Council denied plaintiff’s request for review, rendering the ALJ’s decision

the final agency decision. (Tr. 1). Plaintiff exhausted her administrative remedies

and filed a timely complaint with this Court.

1
 Plaintiff’s full name will not be used in this Memorandum and Order due to privacy concerns.
See, Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.

2
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Docs. 10, 23.


                                             1
                                  Issue Raised by Plaintiff

       Plaintiff raises the following points:

               1.      The ALJ failed to consider whether her lichen sclerosus met or
                       equaled the relevant Listing.

               2.      The ALJ erred in accepting the state agency reviewers’ opinions
                       because they did not consider her diagnosis of lichen
                       sclerosus of the genitalia.

                                Applicable Legal Standards

       To qualify for DIB or SSI, a claimant must be disabled within the meaning of

the applicable statutes. 3 Under the Social Security Act, a person is disabled if she

has an “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous

period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(a).

       To determine whether a plaintiff is disabled, the ALJ considers the following

five questions in order: (1) Is the plaintiff presently unemployed? (2) Does the

plaintiff have a severe impairment? (3) Does the impairment meet or medically

equal one of a list of specific impairments enumerated in the regulations? (4) Is the

plaintiff unable to perform her former occupation? and (5) Is the plaintiff unable to

perform any other work? 20 C.F.R. § 404.1520.

       An affirmative answer at either step 3 or step 5 leads to a finding that the


3
  The statutes and regulations pertaining to DIB are found at 42 U.S.C. § 423, et seq., and 20 C.F.R.
pt. 404. The statutes and regulations pertaining to SSI are found at 42 U.S.C. §§ 1382 and 1382c,
et seq., and 20 C.F.R. pt. 416. As is relevant to this case, the DIB and SSI statutes and regulations
are identical. Furthermore, 20 C.F.R. § 416.925 detailing medical considerations relevant to an
SSI claim, relies on 20 C.F.R. Pt. 404, Subpt. P, the DIB regulations. Most citations herein are to
the DIB regulations out of convenience.

                                                 2
plaintiff is disabled. A negative answer at any step, other than at step 3, precludes

a finding of disability. The plaintiff bears the burden of proof at steps 1–4. Once

the plaintiff shows an inability to perform past work, the burden then shifts to the

Commissioner to show the plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Zurawski v. Halter, 245 F.3d 881,

886 (7th Cir. 2001).

      This Court reviews the Commissioner’s decision to ensure that the decision

is supported by substantial evidence and that no mistakes of law were made. It is

important to recognize that the scope of review is limited. “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court must

determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539

(7th Cir. 2003).    This Court uses the Supreme Court’s definition of substantial

evidence, i.e., “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 2019 WL 1428885, at *3

(S. Ct. Apr. 1, 2019) (internal citations omitted).

      In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of

the ALJ. Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). However,

while judicial review is deferential, it is not abject; this Court does not act as a

                                          3
rubber stamp for the Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921

(7th Cir. 2010), and cases cited therein.

                                 The Decision of the ALJ

       The ALJ followed the five-step analytical framework described above. He

determined that plaintiff had not worked since the alleged onset date. She was

insured for DIB through June 30, 2016. The ALJ found that plaintiff had severe

impairments of diabetes, obesity, hypertension, hyperlipidemia, chronic lumbar

pain syndrome, depression, and lichen sclerosus of the genitalia. 4                  The ALJ

concluded that these impairments did not meet or equal a listed impairment

without specifying whether he considered a specific Listing regarding lichen

sclerosus.

       The ALJ found that plaintiff had the residual functional capacity (RFC) to do

work at the medium exertional level, including occasionally lifting up to fifty

pounds, frequently lifting up to twenty-five pounds, standing and/or walking up to

six hours, and sitting up to six hours, with the following limitations:

       she can frequently climb ramps and stairs, stoop, kneel, crouch, and crawl
       but she cannot climb ladders, ropes, or scaffolds. She can occasionally work
       at unprotected heights, in extreme cold, and around moving mechanical
       parts but she is limited to the performance of simple, routine tasks, making
       simple work-related decisions.

       The ALJ found that plaintiff could not do her past relevant work. Based on

the testimony of a vocational expert, the ALJ found that plaintiff was not disabled

because she was able to do other jobs that exist in significant numbers in the

4
 Vulvar lichen sclerosus (VLS) is a chronic inflammatory dermatosis characterized by ivory-white
plaques or patches with glistening surface commonly affecting the vulva and anus. Common
symptoms are irritation, soreness, dyspareunia, dysuria, and urinary or fecal incontinence.
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5496281/, visited on May 10, 2019.
                                               4
national economy.

                             The Evidentiary Record

      The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record

is directed to the points raised by plaintiff. As plaintiff’s points relate only to her

lichen sclerosus, the Court will focus on that evidence.

      1.     Agency Forms

      Plaintiff was born in 1963 and was almost 54 years old on the date of the

ALJ’s decision.   (Tr. 194).   She said she was disabled because of high blood

pressure, enlarged heart, high cholesterol, lichen sclerosus, diabetes, and back

problems. She had a ninth-grade education and had worked as a self-employed

nanny. She did housekeeping and child care duties in that role. (Tr. 199-200,

222-223).

      2.     Evidentiary Hearings

      Plaintiff was represented by an attorney at the hearing in January 2017.

(Tr. 33).

      Plaintiff testified that she had lichen sclerosus in her genital area.      The

disease “takes off all [her] skin.” She had cracking of the skin. It caused burning

and pain. Sitting caused her pain, so she had to lay down a lot of the time. It

itched at night and sometimes during the day. She took pain pills. She had been

to several doctors, but they could not get it under control. (Tr. 38). When she

sweats, sweat causes burning in her open wounds. She carried a towel with her

when she left the house and would have to go into the bathroom and wipe down her

                                          5
genital area. (Tr. 44). She estimated that, when her lichen sclerosus was really

bad, she would have to lay down for most of the day “a little bit over half of the

month.” Urination caused burning. She had to wipe herself down with a wet

towel after urinating. She sometimes sat in a tub of cool water to relieve her

symptoms. (Tr. 46-48).

        A vocational expert (VE) also testified. The ALJ asked her a hypothetical

question which corresponded to the RFC assessment. The VE testified that this

person could not do plaintiff’s past work, but she could do other medium exertional

level jobs that exist in the national economy. If she were to be off task more than

10% of the day in addition to regular breaks or absent from work more than one

day a month, she would be unemployable. (Tr. 51-56).

        3.    Relevant Medical Records

        In May 2014, plaintiff saw Dr. Darrell Ballinger for a second opinion. She

had been diagnosed with lichen sclerosus of the vulva, and the current treatment

was not effective. She complained of vulvar itching. He noted that a biopsy in

2012 suggested lichen sclerosus. He prescribed Elocon and Aldara creams. (Tr.

752-753). In July, she reported some relief but had recurrent vaginal itch. (Tr.

750).

        Plaintiff went to the emergency room in August 2014, complaining of

intermittent vaginal pain and irritation for the past year. She had a history of

frequent yeast infections and was a type II diabetic whose blood sugar was not

well-controlled. On pelvic exam, she had significant inflammation of the vaginal

area with white discharge. Urine analysis showed a urinary tract infection. She

                                         6
was discharged on antibiotics and was educated about keeping her blood sugar

down to help with chronic yeast infections and vaginal irritation. (Tr. 431-434).

       Plaintiff saw Dr. Musick, a dermatologist, in November 2014.                       She

complained of itching in her vaginal area, and intermittent burning and irritation.

On exam, she had symmetrical hypopigmented scaly plaques on the labia. Her

symptoms were consistent with lichen sclerosus.                 He prescribed Clobetasol

cream. 5 In December 2014, she reported that the cream helped, but she was still a

little itchy at times.         On exam, the scaling was much improved, but

hypopigmentation was present. He prescribed Protopic, but her insurance would

not pay for it. Plaintiff agreed to pay $75.00 for a substitute, Elidel cream. 6 In

April 2015, she presented with continued irritation and itching. Dr. Musick noted

white scaling on the labia and significant hypopigmentation.                 Elidel was not

working. She had a possible yeast infection. He instructed her to stop using the

topical steroids “for now” and prescribed a 7-day course of Diflucan. 7 In May

2015, the doctor noted she had a history of chronic dermatitis of the right vulva for

which she was using Clobetasol cream. (Tr. 541-547).

       In November 2015, plaintiff’s primary care physician, Dr. John Magner,

noted that she had a three-year history of lichen sclerosus. She had tried “multiple

creams” without relief.        She said she was in constant pain and took pain

medication daily. She said that the affected skin “breaks and bleeds” and it was



5
    Clobetasol cream contains a synthetic corticosteroid.             https://www.drugs.com/pro
/clobetasol-cream.html, visited on May 13, 2019.
6
  Elidel is an immunosuppressant. https://www.drugs.com/elidel.html, visited on May 13, 2019.
7
  Diflucan is an antifungal medication. https://www.drugs.com/diflucan.html, visited on May 13,
2019.
                                              7
painful to urinate. On exam, she was tender to palpation of the vulvar region.

There were white plaques and erythema in the vulvar region and vaginal opening

and hypopigmentation of the vulvar region and perineum.                          He prescribed an

antihistamine for itching and a Medrol dose pack. Because she was “refractory to

treatment,” he planned to refer her to another dermatologist and to a gynecologist.

In December 2015, he prescribed an estrogen cream. (Tr. 630-637).

          Plaintiff went to the emergency for increased vaginal pain in February 2016.

(Tr. 584).

          In February 2016, plaintiff was seen by a nurse at Southern Illinois

Healthcare for vaginal itch and discharge. On exam, there were no lesions on the

vulva, but there was a lichens lesion on the cervix. The nurse prescribed Lidocaine

jelly. She also had a yeast infection. (Tr. 743-745).

          Plaintiff saw Dr. Magner in April 2016. She was complaining of “severe pain

from lichen sclerosis [sic] which does not seem to properly align with her disease

state.” He increased the dosage of Hydroxyzine, an antihistamine, and refilled

Tramadol. He suggested a referral to pain management. The exam notes do not

indicate that the doctor performed a vaginal exam. (Tr. 625-628). He referred

her to a dermatologist in August for lichen sclerosus. (Tr. 619).

          In July 2016, Dr. Ballinger, a gynecologist at Southern Illinois Healthcare,

noted that a routine gynecological exam was normal. There were no lesions of the

vulva and no tenderness of the vagina or cervix. (Tr. 739-742). In March 2017,

Dr. Ballinger diagnosed postmenopausal atrophic vaginitis. 8 (Tr. 735-738).


8
    “Postmenopausal atrophic vaginitis, or vaginal atrophy, is the thinning of the walls of the vagina
                                                    8
       Dr. Magner prescribed a Medrol dose pack and ibuprofen 800 mg for lichen

sclerosus in January 2017. (Tr. 608-609). In April 2017, a nurse at Southern

Illinois Healthcare prescribed Tramadol for lichen sclerosus. (Tr. 598-599).

       Plaintiff saw another gynecologist, Dr. Pericles Xynos, in May 2017. She

said that her symptoms of itching and pain had worsened.                        She had used

Clobetasol and estrogen creams in the past but was not currently using anything.

On exam, Dr. Xynos noted complete loss of normal architecture and hair of the

external genitalia, white plaques where clitoris was and extending to the vaginal

opening, encompassing both sides to labia majora. He diagnosed lichen sclerosus

and prescribed a twelve-week course of Clobetasol ointment. He referred her to

the vulvar clinic. She was to return to hm in six months if she had not been seen in

the vulvar clinic by then. (Tr. 765-767).

       Plaintiff was seen in the vulvar clinic by Dr. Mitul Shah in June 2017. Dr.

Shah wrote that plaintiff told her that she had lichen sclerosus for four years and

had been biopsied twice.         She had stopped using Clobetasol cream because it

burned. She was “not currently on any treatment for the last six months.” She

took Tramadol only once per month.                She complained of vulvar burning and

itching. On exam, there was a thick white patch and areas of splitting. Dr. Shah

stated that her lichen sclerosus was uncontrolled and a biopsy would be needed if

the white patches persisted. She prescribed Triamcinolone ointment for lichen

sclerosus. 9   She also diagnosed vulvitis and recommended that plaintiff use a



caused by decreased estrogen levels.” https://www.healthline.com/health/atrophic-vaginitis, visited
on May 13, 2019.
9
  Triamcinolone is a corticosteroid. https://www.drugs.com/triamcinolone.html, visited on May 14,
                                                9
vegetable-based moisturizer multiple times per day. She was to return in eight

weeks. (Tr. 771-786).

                                        Analysis

        Plaintiff first argues that the ALJ failed to consider whether her lichen

sclerosus met or equaled Listing 8.05, Dermatitis. Defendant does not dispute her

assertion that Listing 8.05 is the relevant Listing.

        A finding that a claimant’s condition meets or equals a listed impairment is a

finding that the claimant is presumptively disabled.            In order to be found

presumptively disabled, the claimant must meet all of the criteria in the listing; an

impairment “cannot meet the criteria of a listing based only on a diagnosis.” 20

C.F.R. §404.1525(d). The claimant bears the burden of proving that she meets or

equals a listed impairment. Filus v. Astrue, 694 F.3d 863, 868 (7th Cir. 2012);

Maggard v. Apfel, 167 F.3d 376, 380 (7th Cir. 1999).

        The requirements of Listing 8.05 are “Dermatitis (for example, psoriasis,

dyshidrosis, atopic dermatitis, exfoliative dermatitis, allergic contact dermatitis),

with extensive skin lesions that persist for at least 3 months despite continuing

treatment as prescribed.” 20 C.F.R. § Pt. 404, Subpt. P, App. 1. Extensive skin

lesions are defined in the introductory paragraph to the 8.00 series as follows:

         Extensive skin lesions are those that involve multiple body sites or critical
        body areas, and result in a very serious limitation. Examples of extensive
        skin lesions that result in a very serious limitation include but are not limited
        to:

        a. Skin lesions that interfere with the motion of your joints and that very
        seriously limit your use of more than one extremity; that is, two upper
        extremities, two lower extremities, or one upper and one lower extremity.

2019.
                                            10
      b. Skin lesions on the palms of both hands that very seriously limit your
      ability to do fine and gross motor movements.

      c. Skin lesions on the soles of both feet, the perineum, or both inguinal areas
      that very seriously limit your ability to ambulate.

20 C.F.R. § Pt. 404, Subpt. P, App. 1., Paragraph 8.00.C.1.

      The ALJ’s discussion of the Listings is at Tr. 18. He discussed whether

plaintiff’s back condition met Listing 1.04, whether her hypertension met any of the

Listings in the 4.00 series, and whether her mental impairments met Listing 12.04.

He also discussed whether her diabetes met a Listing in another body system as set

forth in Listing 9.0. Conspicuously missing from the discussion is any analysis of

whether lichen sclerosus met a Listing.

      Defendant argues that the failure to discuss Listing 8.05 is harmless error

because the evidence establishes that plaintiff’s condition did not meet or equal that

Listing.

      The Commissioner’s position must be rejected because the ALJ failed to

discuss medical evidence favorable to plaintiff’s claim that she met or equaled

Listing 8.05. For example, he failed to note that Dr. Magner called her condition

“refractory to treatment.” He pointed out that Dr. Xynos said plaintiff need not

return for six months, ignoring the fact that Dr. Xynos expected her to be seen in the

vulvar clinic before then. And, while he noted that plaintiff saw Dr. Shah at the

vulvar clinic in June 2017, he did not acknowledge that Dr. Shah described

plaintiff’s lichen sclerosus as “uncontrolled” and described a thick white patch and

areas of splitting. The Commissioner’s discussion of this visit in her brief is also

lacking.   She suggests that the areas of splitting were attributable to a yeast
                                       11
infection, and that Dr. Shah told plaintiff she need not return for eight years. See,

Doc. 25, pp. 6, 10.     Neither of those statements are supported by the record.

While Dr. Shah did diagnose a yeast infection along with lichen sclerosus, she in no

way suggested that the yeast infection caused the splitting. And, the Commissioner

ignores the fact that Dr. Shah’s note first says that plaintiff was to return in eight

weeks. It is true that, later in the notes, there is a statement that plaintiff should

return in “about 8 years.” (Tr. 782). However, Dr. Shah’s comment about the

need for a biopsy if the white patches persist suggests that she intended to monitor

plaintiff’s condition. It is far more likely that the doctor intended to see her back in

eight weeks rather than eight years.

      Minnick v. Colvin, 775 F.3d 929 (7th Cir. 2015) is instructive here. In that

case, the ALJ’s “analysis” consisted only of the statement that “The evidence does

not establish the presence” of the Listing’s requirements. The Seventh Circuit

called this “the very type of perfunctory analysis we have repeatedly found

inadequate to dismiss an impairment as not meeting or equaling a Listing.”

Minnick, 775 F.3d at 935-936. The ALJ in Minnick also failed to discuss relevant

medical evidence. “We cannot discern from the ALJ's scant analysis whether she

considered and dismissed, or completely failed to consider, this pertinent evidence.

If the ALJ did consider and dismiss some or all of this evidence, she never so

stated.” The Seventh Circuit held that the ALJ failed to build the required “logical

bridge” from the evidence to her conclusion. Minnick, 775 F.3d at 936. The

same is true here.

      The Commissioner’s brief argues that plaintiff’s lesions are not “extensive

                                          12
skin lesions” because they do not limit her ability to ambulate, as required by

Paragraph 8.00C.1.C.     Doc. 25, p. 9.     The argument fails for several reasons.

First, ability to ambulate is not a litmus test. Paragraph 8.00C.1 does not purport

to be a definitive and exhaustive list of “extensive skin lesions.” Rather, it presents

examples for illustrative purposes: “Examples of extensive skin lesions that result

in a very serious limitation include but are not limited to . . . .” The argument

ignores plaintiff’s point, which is that she cannot regularly sit for up to six hours as

specified in the RFC assessment because of burning, itching, and pain in her genital

area. There is no logical reason why lesions that prevent walking would qualify as

extensive, but lesions that prevent sitting would not. Lastly, the ALJ obviously did

not rely on that rationale for deciding that plaintiff did not meet or equal Listing

8.05 since he did not discuss that Listing at all. The ALJ’s decision cannot be

upheld based upon the Commissioner’s after-the-fact rationalization. Hughes v.

Astrue, 705 F.3d 276, 279(7th Cir. 2013) (“Characteristically, and sanctionably,

the government's brief violates the Chenery doctrine…..”); McClesky v. Astrue, 606

F.3d 351, 354 (7th Cir. 2010) (It is “improper for an agency's lawyer to defend its

decision on a ground that the agency had not relied on in its decision....”).

      The Court notes the two district court cases cited by defendant at Doc. 25, p.

9.   District court decisions are not authoritative precedents. Van Straaten v.

Shell Oil, 678 F.3d 486, 490 (7th Cir. 2012). And, the cited cases are inapposite.

In the first case, the plaintiff did not even identify psoriasis as a condition

contributing to her disability at the hearing.       Thornton v. Colvin, 2014 WL

2515226, at *3 (S.D. Ind. 2014). In the second case, the ALJ explicitly considered

                                          13
whether the plaintiff’s skin condition met a series 8.00 Listing. Moyer v. Astrue,

2008 WL 313243, at *5 (S.D. Ind. 2008).

      This is not to say that the ALJ was required on this record to find that

plaintiff meets the requirements of Listing 8.05.        However, there is relevant

evidence that was not discussed by the ALJ in this context.          While the Court

acknowledges that the ALJ’s decision must be read as a whole, the failure to explain

why this relevant evidence did not establish that plaintiff met the Listing leaves the

Court unable to review the ALJ’s decision in this regard. “If a decision ‘lacks

evidentiary support or is so poorly articulated as to prevent meaningful review,’ a

remand is required.” Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012), citing

Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002). See also, Stewart v.

Astrue, 561 F.3d 679, 684 (7th Cir. 2009) (“[A] a denial of benefits cannot be

sustained where an ALJ failed to articulate the bases of his assessment of a

claimant's impairment.”)

      The Court also agrees with plaintiff’s second point, which is that the state

agency reviewers’ opinions do not provide substantial support for the ALJ’s

decision because they did not consider the effect of her lichen sclerosus.

      Both state agency reviewers stated that plaintiff “alleges disability due to high

blood pressure, enlarged heart, back problems, [and] diabetes.”          Both reports

omitted lichen sclerosus from the list of her medically determinable impairments,

and both omitted a Listing relevant to lichen sclerosus from the statement of

Listings considered. (Tr. 61-65, 85-89). In view of these omissions, the Court

cannot accept the Commissioner’s argument that the state agency reviewers must

                                          14
have considered lichen sclerosus because dermatology records and Dr. Chapa’s

consultative exam report were included in the records given to them. See, Doc. 25,

p. 16. In another case, it might be appropriate to presume that the state agency

reviewers considered all relevant Listings. It is not appropriate where, as here, the

reviewers omitted any mention of the impairment and omitted the relevant Listing

from the statement of Listings considered.

      Because of the ALJ’s errors, this case must be remanded. The Court wishes

to stress that this Memorandum and Order should not be construed as an

indication that the Court believes that plaintiff was disabled during the relevant

period or that she should be awarded benefits. On the contrary, the Court has not

formed any opinions in that regard and leaves those issues to be determined by the

Commissioner after further proceedings.

                                    Conclusion

      The Commissioner’s final decision denying plaintiff’s application for social

security disability benefits is REVERSED and REMANDED to the Commissioner

for rehearing and reconsideration of the evidence, pursuant to sentence four of 42

U.S.C. §405(g).

      The Clerk of Court is directed to enter judgment in favor of plaintiff.

      IT IS SO ORDERED.

      DATE:       May 15, 2019.



                                       DONALD G. WILKERSON
                                       U.S. MAGISTRATE JUDGE


                                         15
